Name: Commission Regulation (EC) NoÃ 124/2008 of 12 February 2008 derogating from Regulation (EC) NoÃ 1535/2003 as regards the delivery periods for pears for the 2007/2008 marketing year
 Type: Regulation
 Subject Matter: plant product;  marketing;  industrial structures and policy;  cooperation policy
 Date Published: nan

 13.2.2008 EN Official Journal of the European Union L 38/8 COMMISSION REGULATION (EC) No 124/2008 of 12 February 2008 derogating from Regulation (EC) No 1535/2003 as regards the delivery periods for pears for the 2007/2008 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), and in particular Article 6 thereof, Whereas: (1) The aid scheme established by Regulation (EC) No 2201/96 has been repealed, from 1 January 2008, by Council Regulation (EC) No 1182/2007 (2) laying down specific rules as regards the fruit and vegetable sector, amending Directives 2001/112/EC and 2001/113/EC and Regulations (EEC) No 827/68, (EC) No 2200/96, (EC) No 2201/96, (EC) No 2826/2000, (EC) No 1782/2003 and (EC) No 318/2006 and repealing Regulation (EC) No 2202/96. However, under Article 55(1) of Regulation (EC) No 1182/2007, that aid scheme remains applicable for the 2007/2008 marketing year for each product concerned. (2) Article 3(2)(c) of Commission Regulation (EC) No 1535/2003 of 29 August 2003 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables (3) provides that the aid for pears is to be granted solely on pears delivered to the processing industry between 15 July and 15 December. (3) The Italian producer regions endured exceptional circumstances in December 2007 on account of the transport strike which prevented deliveries to the processing industry during a very intense delivery period. As a result, complete delivery by producers required additional working time, leading to delays in the delivery schedule. (4) To prevent producers from being penalised by these circumstances, exceptionally and for the 2007/2008 marketing year only, a derogation should be made from the dates laid down in Article 3(2)(c) of Regulation (EC) No 1535/2003. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 3(2)(c) of Regulation (EC) No 1535/2003, and for the 2007/2008 marketing year only, aid shall hereby be granted for pears delivered to the processing industry between 15 July 2007 and 15 January 2008. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1). (2) OJ L 273, 17.10.2007, p. 1. (3) OJ L 218, 30.8.2003, p. 14. Regulation as last amended by Regulation (EC) No 1663/2005 (OJ L 267, 12.10.2005, p. 22).